ANDERSON, J.
S’ection 32 of the jury law (Acts Special Session, p. 319) provides that the court shall make an order for juries to try capital felonies, “commanding the sheriff to summon not less than fifty nor more than one hundred persons including those drawn and summoned on the regular juries for the week set for the trial of the case and shall then in open court draw from the jury box the number of names required with the regular jurors drawn and summoned for the week set for the trial to make the number named in the order to be issued to the sheriff to summon all persons therein named to appear in court,” etc. The order directed the sheriff to summon 79 persons, including the regular jurors for the present week of court. The order would have been better and more specific had it said “regular jurors drawn and summoned for said week,” instead of the “regular Jurors for the present week,” as the regular jurors for said week might include persons not drawn and summoned, and might exclude some *41who were drawn and summoned, but not impaneled; but the order further proceeds and specifies the jury to try the defendant, and who are to be included in the copy served on the defendant, as being the 40 persons specially drawn, and the regular jurors “drawn and summoned for the week,” and which, we think, removes any uncertainty in the former part of the order, and sufficiently designates the proper jury to be summoned by the sheriff, and the names to be served upon the defendant.
Counsel for the appellant attacks the new jury law because violative of sections 45, 64, and 66 of the Constitution. Section 45 has no application to amendments to bills upon their passage, but applies to laws existing when the bill is passed and becomes a law. In other words, that enacted laws shall not amend, repeal, etc., existing laws, except in a certain way; but section 45 has no application to amendments offered to bills upon their passage and during the consideration of same by the Legislature.
The amendments offered- in the House were sufficiently set out, and the journal shows' that the vote was properly taken on said amendments. Nor did the amendment offered and adopted by the Senate have to appear in the House Journal. This court properly held, in the case of State ex rel, Brown v. Porter, 145 Ala. 541, 40 South. 144, that section 64 of the Constitution was complied with, if the amendment appeared on the journal of the body of the Legislature which offers same, and did not have to be entered upon the journal of both houses, and that the journal of the concurring house need only contain the names of the members voting for and against same. The amendment offered by Senator Reese appears in full in the Senate Journal (pages 602-604).
*42Appellant’s counsel concedes that section 66 of the Constitution was complied with, if the case of Jacobs v. State, 144 Ala. 98, 40 South. 572, is sound, and that the journal in the instant case, as to dispensing with the reading of the bill at length by a two-thirds vote of the House, is sufficient under said case, but questions its soundness. We are not disposed to depart from the holding in the Jacobs Case, supra, and do not think it was necessary for the journal to show that a motion was made to dispense with the reading, as the journal is sufficient, when it sets out that the reading was dispensed with by two-thirds vote, and the record shows that a quorum was present.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and Sayre and Somerville, JJ. concur.